FILED
                           NOT FOR PUBLICATION                                 JUN 12 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOSEPH GREEN; DAVID A. BARRON;                   No. 11-17663
MARCELLA A. BARRON; JOHN S.
BENSON; MANUEL C. CASTILLO, Sr.;                 D.C. No. 3:09-cv-00374-ECR-
OSCAR G. CORTEZ; KRISZTINA                       GWF
DOMBROVARI; THOMAS G.
FILIATREAU; VICKI S. FILIATREAU;
GUSTAVO GARCIA; CARLEEN                          MEMORANDUM*
HARMON; ROBB C. KELLEY;
TIMOTHY L. KING; CAROL A. KING;
MARGARITA LARKINS; JOHN E.
LARKINS; GABRIEL LARKINS; JOSE
LOPEZ; DAVID A. MAHLIN; SANDRA
C. MAHLIN; DENISE A. MENDOZA;
GUILLERMO A. MENDOZA, Jr.;
DOUGLAS B. MOORE; DOUG
MOREAU; DALE W. PETERSON; JERI
S. PETERSON; NANCY QUINTERO-
OROZCO; JAIME ZAMORANO; BRET
E. RIGGS; STEVEN A. STAPLETON;
SHENDALE R. STAPLETON,

              Plaintiffs - Appellants,

  v.

COUNTRYWIDE HOME LOANS, INC.,
a New York corporation; RECONTRUST
COMPANY; LITTON LOAN


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
SERVICING; AURORA LOAN
SERVICES; CR TITLE SERVICES, INC.;
HOUSEKEY FINANCIAL
CORPORATION; QUALITY LOAN
SERVICE CORPORATION; NATIONAL
DEFAULT SERVICING
CORPORATION; FIDELITY
NATIONAL TITLE INSURANCE
COMPANY; NDEX WEST, LLC; THE
BANK OF NEW YORK MELLON;
GMAC MORTGAGE, L.L.C., a Delaware
corporation; NATIONAL CITY
MORTGAGE, a foreign company and a
division of National City Bank, a
subsidiary of National City Corporation;
NATIONAL CITY CORPORATION, a
Delaware corporation and a subsidiary of
PNC Financial Services, Inc.; PNC
FINANCIAL SERVICES, INC., a
Pennsylvania corporation;
CITIMORTGAGE, INC., a New York
corporation; HSBC MORTGAGE
CORPORATION, U.S.A., a Delaware
corporation; WELLS FARGO BANK,
NA, a California corporation, DBA Wells
Fargo Home Equity, DBA Wells Fargo
Home Mortgage, Inc.; BANK OF
AMERICA, NA, a Delaware corporation;
NATIONAL CITY BANK,

            Defendants - Appellees.




                                      -2-
                  Appeal from the United States District Court
                           for the District of Nevada
               Edward C. Reed, Jr., Senior District Judge, Presiding

                          Submitted November 7, 2013**
                            San Francisco, California

Before: TASHIMA, W. FLETCHER, and NGUYEN, Circuit Judges.

      Plaintiffs, homeowners whose home loans have fallen into default, appeal

the district court’s order dismissing their Proposed First Amended Complaint

(“PFAC”) without leave to amend under Federal Rule of Civil Procedure 12(b)(6).

We affirm.

      Plaintiffs challenge the order of the Judicial Panel on Multidistrict Litigation

(“JPML”) transferring this case to the U.S. District Court for the District of

Arizona (“MDL Court”) and the MDL Court’s order interpreting the JPML’s order.

We lack jurisdiction to review the JPML’s order because Plaintiffs have not sought

a writ of mandamus. 28 U.S.C. § 1407(e); Robinson v. Am. Home Mortg.

Servicing, Inc. (In re Mortg. Elec. Registration Sys., Inc.), No. 11-17615, at *14

(9th Cir. 2014). Plaintiffs waived their challenge to the MDL Court’s order by not

“specifically and distinctly” arguing it in their opening brief. Kim v. Kang, 154

F.3d 996, 1000 (9th Cir. 1998).

        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         -3-
      On remand from the MDL Court, the district court properly dismissed

Plaintiffs’ claim for unjust enrichment. Under Nevada law, unjust enrichment is

not available when the parties had an express, written contract. LeasePartners

Corp. v. Robert L. Brooks Trust Dated Nov. 12, 1975, 942 P.2d 182, 187 (Nev.

1997).

      Even if unjust enrichment is available when a contract is procured by fraud,

Plaintiffs did not plead fraud with particularity. See Fed. R. Civ. P. 9(b). The

PFAC is “shot through with general allegations that the ‘defendants’ engaged in

fraudulent conduct.” Swartz v. KPMG LLP, 476 F.3d 756, 765 (9th Cir. 2007). It

does not “identify the role of each defendant in the alleged fraudulent scheme.” Id.

(alterations and internal quotation marks omitted). Nor does it identify the specific

content of any individual misrepresentation, where or when it was made, or which

defendant made it to which plaintiff. See Edwards v. Marin Park, Inc., 356 F.3d

1058, 1066 (9th Cir. 2004).

      Because Plaintiffs’ claim for unjust enrichment fails, the district court also

properly dismissed their requests for injunctive and declaratory relief.

      Although a district court should grant leave to amend liberally, the court

may deny leave if amendment would be futile. Gordon v. City of Oakland, 627

F.3d 1092, 1094 (9th Cir. 2012). Because the PFAC did not state a claim for relief,


                                         -4-
the district court’s decision that the amendment would be futile was not an abuse of

discretion. See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1042

(9th Cir. 2011).

      AFFIRMED.




                                        -5-